19-4362-cr
United States v. Capelli


                                 In the
          United States Court of Appeals
                     For the Second Circuit
                                ________

                           AUGUST TERM 2021

                      ARGUED: SEPTEMBER 1, 2021
                       DECIDED: JUNE 21, 2022

                             No. 19-4362-cr

                      UNITED STATES OF AMERICA,
                               Appellee,

                                    v.

     SCOTT BODNAR, AKA PEP, TERRELL GIVENS, DONALD BURNS,
                          Defendants,

                            ROBERT CAPELLI,
                           Defendant-Appellant.
                                ________

                Appeal from the United States District Court
                      for the District of Connecticut.
                              ________

Before: WALKER, CALABRESI, and MENASHI, Circuit Judges.
                            ________

      Robert Capelli was convicted of possessing marijuana with
intent to distribute, and of conspiracy to distribute and possess with
2                                                           No. 19-4362

intent to distribute, 100 kilograms or more of marijuana following a
jury trial in the United States District Court for the District of
Connecticut. On appeal, he claims that (1) the district court (Janet
Bond Arterton, J.) erred in denying his motion to suppress marijuana
that was obtained during a warrantless search of a private single-
engine airplane; (2) the government improperly bolstered the
testimony of its cooperating witnesses at trial; and (3) he received
ineffective assistance of counsel at sentencing. We hold that the
vehicle exception to the Fourth Amendment’s warrant requirement
applies to the search of the private aircraft used to transport Capelli’s
marijuana and that there was probable cause to search the plane.
There is no merit to Capelli’s remaining challenges. Accordingly, we
AFFIRM the denial of the motion to suppress, the judgment of
conviction, and the sentence.

                                ________

                   RAHUL KALE (Marc H. Silverman, on the brief),
                   Assistant United States Attorneys, for Leonard C.
                   Boyle, Acting United States Attorney for the
                   District of Connecticut, New Haven, CT, for
                   Appellee the United States of America.

                   TINA SCHNEIDER, Portland, ME, for Defendant-
                   Appellant Robert Capelli.
                                ________
3                                                           No. 19-4362

JOHN M. WALKER, JR., Circuit Judge:

      Robert Capelli was convicted of possessing marijuana with
intent to distribute, and of conspiracy to distribute and possess with
intent to distribute, 100 kilograms or more of marijuana following a
jury trial in the United States District Court for the District of
Connecticut. On appeal, he claims that (1) the district court (Janet
Bond Arterton, J.) erred in denying his motion to suppress marijuana
that was obtained during a warrantless search of a private single-
engine airplane; (2) the government improperly bolstered the
testimony of its cooperating witnesses at trial; and (3) he received
ineffective assistance of counsel at sentencing. We hold that the
vehicle exception to the Fourth Amendment’s warrant requirement
applies to the search of the private aircraft used to transport Capelli’s
marijuana and that there was probable cause to search the plane.
There is no merit to Capelli’s remaining challenges. Accordingly, we
AFFIRM the denial of the motion to suppress, the judgment of
conviction, and the sentence.

                            BACKGROUND

      The following background is taken from the undisputed facts
in Capelli’s motion to suppress, as well as from the evidence
introduced at trial.

      The Charged Conduct

      Beginning in 2013, Capelli, together with co-defendants Scott
Bodnar and Terrell Givens, transported bulk quantities of marijuana
from California to Connecticut. At first, the three flew on commercial
flights to California, purchased marijuana there, and mailed the drugs
4                                                            No. 19-4362

in packages back to Connecticut for distribution. They began by
mailing five-pound packages and later increased the weight of the
shipments ten-fold.

         As their operation grew, their transportation scheme evolved.
They enlisted a pilot, Donald Burns, to fly a Piper single-engine
propeller airplane between the coasts and carry purchase money on
the outbound flight to California and marijuana on the return. The
marijuana was packaged in vacuum-sealed bags stored in black duffle
bags. Capelli coordinated the flights with Burns and managed the
finances of the operation. He tracked the marijuana shipments and
enterprise profits on detailed spreadsheets saved on a thumb drive.

         With Burns transporting the cash and marijuana on the plane,
Capelli, Bodnar, and Givens continued to make round trips to
California on commercial flights to purchase the marijuana. When
Burns returned to Connecticut with a marijuana shipment, he would
deliver it to Capelli and his two associates at a pre-arranged location
where they would prepare the marijuana for distribution.

         In 2016, Steven Hobart joined the scheme.         Hobart knew
marijuana suppliers and arranged for lodging for Capelli and the
others when they visited California. Hobart also paid Capelli to
transport Hobart’s own cash and marijuana on Burns’s plane.

         The June 29, 2017 Search

         The frequency and timing of Burns’s flights and his unusual
flight    path   caught   the   attention   of   the   Federal   Aviation
Administration (“FAA”).         Two single-engine Piper 32 aircrafts
registered to Burns made at least 15 round trips to the same area in
Northern California between 2015 and 2017.             Instead of flying
5                                                         No. 19-4362

directly, Burns flew along the southern border of the United States,
adding hundreds of miles and significant costs to each trip. Burns
routinely returned to Connecticut shortly after arriving in California.
Moreover, flying cross-country in a single-engine plane costs
considerably more than commercial air-travel. After determining
that Burns was living in Connecticut, where both aircrafts were
registered, the FAA alerted the Drug Enforcement Administration
(“DEA”) that it was monitoring Burns’s travel.

       On June 29, 2017, after tracking one of Burns’s cross-country
flights, DEA agents and local police met Burns at the airport in
Stratford, Connecticut as he was climbing out of the plane. Agent
Carlos Penagos confirmed Burns’s identity, identified himself as a
member of the DEA, and explained that he “was there to conduct a
ramp check.” 1        During a ramp check, a pilot must produce his
credentials and other documents for inspection.        The FAA has
delegated the authority to conduct ramp checks to “[f]ederal, [s]tate,
[and] local law enforcement.” 2 A ramp check ensures compliance
with FAA regulations and does not require even suspicion of an
antecedent violation for law enforcement to conduct one. 3

       Burns asked Agent Penagos whether he needed a warrant to
conduct the ramp check. The agent responded, correctly, that he did
not. During this encounter, Agent Penagos observed that Burns was
“evading,” “expressing nervousness,” and unable to sustain eye
contact. 4



       1 Government App’x 47.
       2 14 C.F.R. §§ 61.3(l)(3), 61.51(i)(1)(iii).
       3 Id.

       4 Government App’x 47.
6                                                            No. 19-4362

      Additionally, according to the DEA report of investigation,
when Agent Penagos asked Burns whether there were firearms or
anything illegal on board, Burns answered that there might be “some
marijuana.” 5 The report further detailed that Agent Penagos then
informed Burns of his Miranda 6 rights, Burns confirmed that he
understood those rights, and Agent Penagos requested consent to
search the plane.         According to the report, Burns both verbally
consented and signed a DEA Consent to Search form.

      At some point after Agent Penagos’s conversation with Burns
had begun, a drug sniffing canine and handler from the Stratford
Police Department approached the plane. During an exterior sweep
of the plane, the dog alerted to the presence of narcotics. Significantly,
the DEA agents and police officers did not search the airplane until
after both the canine alert and Burns’s signed consent.

      As a result of the search, the agents and officers found 16 duffle
bags containing approximately 400 pounds of marijuana in the
interior of the plane. Burns told the agents that the drugs were to be
delivered to Capelli. With Burns’s cooperation, the agents arranged
for a controlled delivery. At the agreed-upon location, the agents
encountered Capelli, Bodnar, and a third person, Alex Maldonado.
They arrested Capelli and Bodnar and recovered two cell phones and
the thumb drive. Maldonado was not arrested.

      The DEA later obtained a warrant to search Capelli’s cell
phones and the thumb drive. One phone contained records relating
to the cross-country travel, including Capelli’s communications with
Burns. The search of the thumb drive revealed the spreadsheets

      5   Capelli App’x 78.
      6   Miranda v. Arizona, 384 U.S. 436 (1966).
7                                                          No. 19-4362

detailing the finances of the operation, including the quantities,
prices, and kinds of marijuana purchased, the distribution of the
drugs among the members of the scheme, the expenses incurred on
each trip, and the scheme’s profits.

         A grand jury returned a four-count superseding indictment
charging Capelli with conspiracy to distribute and to possess with
intent to distribute 1,000 kilograms or more of marijuana (Count 1),
possession with intent to distribute 100 kilograms or more of
marijuana (Count 2), conspiracy to commit money laundering (Count
3), and money laundering (Count 4).             Before trial, Cappelli
unsuccessfully moved to suppress the marijuana recovered from the
plane.

         Conviction, Sentence, and Appeal

         Capelli went to trial on all counts. The government’s evidence
included the seized marijuana; the spreadsheets from the thumb
drive; text messages between Capelli and Burns; videos from
Capelli’s cell phones, in which he flaunted his wealth and discussed
his trips to California; travel records for Capelli and his co-
defendants; testimony from government agents, including Agent
Penagos and an FAA agent; and testimony from Maldonado and
Hobart, who had cooperation agreements with the government.

         The jury convicted Capelli of a lesser-included offense within
Count One, finding him guilty of conspiracy to distribute and possess
with intent to distribute 100 kilograms or more of marijuana. The jury
also found Capelli guilty of possession with intent to distribute the
same amount, as charged in Count Two. The jury acquitted Capelli
8                                                          No. 19-4362

of money laundering and its related conspiracy, as charged in Counts
Three and Four.

      The district court sentenced Capelli to prison for 95 months on
Counts One and Two (to run concurrently), followed by the
mandatory minimum of four years of supervised release; imposed a
fine of $30,000; and levied a $200 special assessment. Capelli timely
appealed.



                             DISCUSSION

      On appeal, Capelli challenges the denial of his motion to
suppress; argues that, at trial, the government impermissibly
bolstered the testimony of its cooperating witnesses; and claims that
his counsel was ineffective for failing to request an offense level
reduction at sentencing. None of these claims, which we discuss in
order, has merit.

I.    Suppression Under the Fourth Amendment Was Properly
      Denied

      Before trial, Capelli moved to suppress the marijuana
recovered from the plane. To support his motion to suppress, Capelli
argued that the agents’ reason for conducting the ramp check was
pretextual and that they had exceeded regulatory bounds in
conducting it. Capelli also challenged the government’s claim that
Burns had validly consented to a search of the plane, arguing that any
such agreement was the result of intimidation and thus invalid.
Capelli did not dispute the drug sniffing dog’s alert to the exterior of
the plane.
9                                                                          No. 19-4362

         The district court, upon oral argument but without an
evidentiary hearing, denied the motion to suppress on the basis that
Capelli lacked a reasonable expectation of privacy in the duffle bags.
Accordingly, it did not reach the issue of whether the agents had
probable cause to conduct the search, or whether Burns’s consent was
valid.

         In reviewing the district court’s determination, we are mindful
that “the ultimate touchstone of the Fourth Amendment is
‘reasonableness’” 7 and, generally, warrantless searches are per se
unreasonable. 8        However, there are a number of “specifically
established and well delineated exceptions” to the general rule. 9 The
one at issue here is the so-called “vehicle exception,” under which law
enforcement may search a vehicle without a warrant if they have
probable cause to “believe the vehicle contains contraband or other
evidence of a crime.” 10

         We review a district court’s ruling on a suppression motion for
clear error as to factual findings and de novo as to legal issues,
including probable cause and the applicability of the vehicle
exception. 11 Because the agents had probable cause to search the
plane and because we hold that the “vehicle exception” applies to the




         Brigham City v. Stuart, 547 U.S. 398, 403 (2006).
         7

         Coolidge v. New Hampshire, 403 U.S. 443, 454-55 (1971).
         8

       9 Id. at 455 (internal citations omitted).

       10 United States v. Howard, 489 F.3d 484, 492 (2d Cir. 2007) (internal citations

omitted).
       11 United States v. Lyle, 919 F.3d 716, 727 (2d Cir. 2019), cert. denied, 140 S. Ct.

846 (2020); see also Howard, 489 F.3d at 490-91.
10                                                                       No. 19-4362

private aircraft that Burns piloted, the government’s seizure of the
marijuana did not violate the Fourth Amendment. 12

        A. The Agents Had Probable Cause to Search the Plane

        Unlike a traffic stop, law enforcement agents may conduct a
ramp check absent an antecedent violation or even reasonable
suspicion of one. 13 The ramp check by itself was therefore a proper
exercise of regulatory authority. But some time after Agent Penagos
requested Burns’s credentials, the ramp check evolved into an
investigatory stop as part of a broader investigation into whether
Burns was transporting contraband.                  Thus, we must determine
whether that investigatory stop was proper.

        Law enforcement may briefly detain a person pursuant to an
“investigatory stop” as long as an officer has reasonable suspicion
that the person stopped “may” 14 be engaged in criminal activity. 15
Reasonable suspicion requires more than an inarticulable “hunch”
but demands less than probable cause. 16 We consider whether this
standard has been satisfied “through the eyes of a reasonable and
cautious officer on the scene, whose insights are necessarily guided

        12  Because we consider the reasonableness of the search, we assume
without deciding that Capelli had a reasonable expectation of privacy in the duffle
bags, and so do not review the district court’s analysis on this point. See Cromwell
Assocs. v. Oliver Cromwell Owners, Inc., 941 F.2d 107, 111 (2d Cir. 1991) (“We may,
of course, affirm on any basis for which there is a record sufficient to permit
conclusions of law, including grounds upon which the district court did not
rely.”). We likewise do not review the issue of whether the search was
independently permissible due to Burns’s consent.
        13 14 C.F.R. §§ 61.3(l)(3), 61.51(i)(1)(iii).

        14 United States v. Santillan, 902 F.3d 49, 56 (2d Cir. 2018) (internal quotation

omitted).
        15 Terry v. Ohio, 392 U.S. 1, 21-22 (1968).

        16 United States v. Compton, 830 F.3d 55, 61 (2d Cir. 2016).
11                                                                     No. 19-4362

by the officer’s experience and training.” 17 The question here is
whether there was reasonable suspicion to continue the investigatory
stop following the ramp check. There was.

       The details of Burns’s cross-country travels, uncovered by the
FAA, coupled with his demeanor at the time of the ramp check,
convince us that the DEA agents had reasonable suspicion to stop
Burns on the tarmac to investigate further for drug trafficking activity.
There is nothing suspicious about frequent travel between
Connecticut and California on its own. But FAA personnel found
Burns’s conduct sufficiently suspect to merit a referral to the DEA.18
The FAA flagged Burns’s “unusual” flight pattern for a single-engine
propeller airplane. Burns made at least 15 cross-country roundtrips
between 2015 and 2017 and did so indirectly by flying along the
southern border.        Proximity to the national border may support
reasonable suspicion given that our borders “uniquely implicate
various criminal activities—including contraband smuggling.” 19
Burns’s indirect flight path nearly doubled his transit time, required
additional refueling stops, and increased the costs of the trip, without
the amenities available on a commercial jet. 20 This raised a “red
flag.” 21 The “quick turnaround” 22 that Burns made after arriving in




       17 United States v. Weaver, 9 F.4th 129, 140 (2d Cir. 2021) (en banc) (internal
quotation omitted).
       18 The FAA refers suspicious activity to the appropriate law enforcement

agency to engage in further investigation if warranted.
       19 Compton, 830 F.3d at 63

       20 Government App’x 17-18.

       21 Government App’x 19.

       22 Government App’x 23.
12                                                                       No. 19-4362

California, given his extensive travel time, did too. 23 Capelli does not
contest these facts.

      The agents’ suspicions were further heightened when Agent
Penagos observed Burns to be evasive, nervous, and avoiding eye
contact during the ramp check. We have recognized “[n]ervousness,
particularly extreme nervousness, [to be] a factor supporting
reasonable suspicion.” 24 The DEA agents thus had articulable facts to
conclude that Burns might be engaged in criminal activity, which was
a sufficient basis for them to investigate further, including by
deploying the drug sniffing dog.

      Capelli challenges the ramp check as a pretext for the dog sniff.
He may be right, but that is not impermissible. “[A] pretextual stop
and reasonable suspicion are not mutually exclusive . . . .” 25                 The
government admits that the agents sought to determine not only
whether the plane and pilot were fit to fly, but also whether Burns
was involved in drug trafficking.               Law enforcement was duly
authorized to conduct the ramp check, which Capelli concedes, and
could permissibly prolong the stop because they developed
reasonable suspicion “based on the actions of a driver or passenger
either (i) before the stop, or (ii) during traffic-related processing of the
stop.” 26 The subsequent dog sniff was a reasonable and unintrusive
means of detecting whether there was contraband on the aircraft.

      The undisputed facts establish that the ramp check was not
impermissibly prolonged to conduct the dog sniff. No bright-line


      23 See United States v. Sokolow, 490 U.S. 1, 9 (1989).
      24 Santillan, 902 F.3d at 57.
      25 United States v. Gomez, 877 F.3d 76, 93 n. 27 (2d Cir. 2017).

      26 Id.
13                                                                       No. 19-4362

time limit exists in the case law for determining how long officers
acting on reasonable suspicion can delay a search to wait for a dog
sniff before the search becomes unreasonable. 27 But to the extent that
there was any such delay here, under the circumstances of this case,
it fell far short of impermissible. 28

        With the canine alert, the agents’ reasonable suspicion ripened
into sufficient probable cause to support the search. 29 Probable cause
exists when the “totality of circumstances indicates a fair probability
that contraband or evidence of a crime will be found in a particular
place.” 30 Capelli has not challenged the reliability of the dog alert at
any time.       Nor does Capelli question that an alert can provide
probable cause to search for the presence of a controlled substance.
Instead, Capelli’s argument is that, after the agents had what they
believed to be probable cause, they were required to obtain a search
warrant before entering and searching the aircraft.

        B. The “Vehicle Exception” Applies to Private Aircrafts

        With probable cause established, we now turn to whether the
“vehicle exception” to the usual warrant requirement justified the
agents warrantless search of the plane. We have not previously
addressed whether this “vehicle exception” can be applied to

        27  United States v. Place, 462 U.S. 696, 709-10 (1983).
        28   Capelli’s trial counsel, for example, characterized the delay as
“[s]imultaneous to the DEA agents addressing Mr. Burns.” Capelli App’x 49.
         29 Florida v. Harris, 568 U.S. 237, 247 (2013) (“[A] court can presume (subject

to any conflicting evidence offered) that the dog’s alert provides probable cause to
search.); United States v. McKenzie, 13 F.4th 223, 236 (2d Cir. 2021) (same); accord
United States v. Glover, 957 F.2d 1004, 1013 (2d Cir. 1992) (“[O]nce the narcotics dog
‘hit on’ Glover’s bags, the police had probable cause to obtain a search warrant.”).
         30 United States v. Clark, 638 F.3d 89, 94 (2d Cir. 2011) (internal citation and

quotation marks omitted); see Illinois v. Gates, 462 U.S. 213, 238 (1983).
14                                                                       No. 19-4362

privately owned and operated airplanes, like the one Burns piloted. 31
We hold today that it can. The two distinct lines of reasoning that
explain the exception, vehicle mobility and a reduced expectation of
privacy, apply to privately owned and operated aircraft.

        The prohibition-era case that first recognized the exception,
Carroll v. United States, 32 did so because of the impracticability of
securing a warrant for a vehicle that “can be quickly moved out of the
locality or jurisdiction in which the warrant must be sought.” 33 The
Court distinguished between a search of a “store, dwelling house, or
other structure” and that of a “ship, motor boat, wagon, or
automobile.” 34 Goods concealed in the latter category could “readily”
be “put out of reach of a search warrant.” 35 Thus, the readily mobile
character of vehicles sufficiently justifies a warrantless search. 36




        31 The Sixth, Ninth, Tenth, and Eleventh Circuit Courts of Appeals have
applied the exception to airplanes. See, e.g., United States v. Nigro, 727 F.2d 100,
104-07 (6th Cir. 1984); United States v. Flickinger, 573 F.2d 1349, 1357 (9th Cir. 1978),
overruled on other grounds, United States v. McConney, 728 F.2d 1195 (9th Cir. 1984);
United States v. Finefrock, 668 F.2d 1168, 1171-72 (10th Cir. 1982); United States v.
Gooch, 603 F.2d 122, 124-25 (10th Cir. 1979); United States v. Sigal, 500 F.2d 1118,
1121-23 (10th Cir. 1974); United States v. Rollins, 699 F.2d 530, 534 (11th Cir. 1983).
Cf. United States v. Brennan, 538 F.2d 711, 721 (5th Cir. 1976) (finding an airplane’s
mobility created exigent circumstances that justified a warrantless search
“[w]ithout holding that an airplane is the legal equivalent of an automobile”).
        The Supreme Court has not squarely addressed the issue but, citing Rollins,
remarked that courts “have not hesitated to apply the vehicle exception to vehicles
other than automobiles.” California v. Carney, 471 U.S. 386, 393 n.2 (1985).
        32 267 U.S. 132, 153 (1925).

        33 Id. at 153.

        34 Id.

        35 Id. at 151.

        36 See Maryland v. Dyson, 527 U.S. 465, 466-67 (1999) (confirming that the

exception has no separate exigency requirement).
15                                                                  No. 19-4362

       Since Carroll, we have conceptualized the “readily mobile”
rationale to focus on whether a vehicle is inherently mobile. 37
Inherent mobility does not mean “immediate mobility,” 38 and a
vehicle need not literally be in motion for it to be “obviously readily
mobile.” 39    For that reason, “[t]he justification to conduct . . . a
warrantless search does not vanish once the car has been
immobilized.” 40 In United States v. Navas, we held that the exception
applied to the search of a stationary tractor-trailer that was unhitched,
separated from both its cab and its driver, and parked in a
warehouse. 41 Because the tractor-trailer could be hitched and was
capable of being driven away, it was considered movable. We also
explained that the location of the operator of a vehicle in relation to
the vehicle at the time of a search is not relevant to whether the vehicle
is, for purposes of the exception, inherently mobile. 42

       The inherent-mobility rationale, while a “principal” reason for
the vehicle exception, is not its sole justification. 43 The more recent
California v. Carney finds the exception supported by a person’s
reduced expectation of privacy in a vehicle given the “pervasive and
continuing governmental regulation and control[]” of vehicles,




       37 Howard, 489 F.3d at 493 (discussing Chambers v. Maroney, 399 U.S. 42, 50-
51 (1970)).
       38 Id. at 492.

       39 California v. Carney, 471 U.S. 386, 393 (1985).

       40 Michigan v. Thomas, 458 U.S. 259, 261 (1982).

       41 597 F.3d 492, 496-97 (2d Cir. 2010).

       42 Id. at 500.

       43 Carney, 471 U.S. at 390-91.
16                                                                      No. 19-4362

including “periodic inspection and licensing requirements” that find
no analogue with a person’s home or office. 44

       Nothing in the Carroll and Carney lines of cases suggest that the
inherent mobility or reduced privacy expectation rationales are
confined to automobiles. Indeed, Carroll itself suggested otherwise
when it referred to “ship[s]” and “motor boats.” 45

       The mobility of an airplane in flight is so obvious that it needs
no elaboration. And even when a plane is on the ground, it is no less
capable of being moved than, say, a non-residential unhitched tractor-
trailer. The fact that the search here occurred while the plane was
sitting on the tarmac and the pilot was not in the pilot’s seat does not
alter the calculus.

       The reduced expectation of privacy rationale is similarly
applicable. Airplanes and their operators are subject to far more
onerous and complex regulatory requirements than automobiles.
Title 14 of the Code of Federal Regulations sets out regulatory
standards for all aspects of aviation, including airworthiness, piloting
credentials and licensing, maintenance, and safety. 46                    That law
enforcement can conduct a ramp check for any reason exemplifies this
highly regulated regime.

       Nor is a small private plane the sort of “hybrid” vehicle that
presents a closer case when the mobility and privacy rationales are in
tension. 47 Unlike a mobile home or houseboat, which courts have still

       44  Id. at 392 (quoting South Dakota v. Opperman, 428 U.S. 364, 368 (1976)); see
also Cady v. Dombrowski, 413 U.S. 433, 440-41 (1973).
        45 Carroll, 267 U.S. at 153.

        46 See generally 14 C.F.R. §§ 21-193.

        47 Carney, 471 U.S. at 395 (Stevens, J., dissenting).
17                                                                      No. 19-4362

found to be subject to the exception, 48 this sort of aircraft does not bear
indicia of being both a vehicle and a residence. 49

       Capelli offers no persuasive argument against applying the
exception. That fewer people may be licensed to operate a plane, as
opposed to a car, does not place into question a plane’s inherent
mobility. And his claim that a plane’s passengers and cargo are not
in plain view is similarly irrelevant to whether the exception applies.
As the Supreme Court has made clear, “these reduced expectations of
privacy derive not from the fact that the area to be searched is in plain
view, but from the pervasive regulation of vehicles capable of
traveling on the public highways.” 50

       Because the agents had probable cause to conduct a warrantless
search pursuant to the vehicle exception, we affirm the district court’s
denial of the motion to suppress. We thus reject Capelli’s claim that
an evidentiary hearing was necessary to resolve certain disputed facts
as to the ownership of the plane (or as to whether Burns’s consent was
validly obtained). The particular facts that support our determination
are uncontroverted.




       48  See, e.g., id. at 393-94 (majority opinion) (applying the exception to a
motor home, notwithstanding its use as a residence, because the “motor home was
readily mobile,” operated on public streets, and was subject to inspection and
regulation); United States v. Hill, 855 F.2d 664, 667-68 (10th Cir. 1988) (applying the
exception to a houseboat given its ready mobility and objective indications that it
was being used for transportation); United States v. Albers, 136 F.3d 670, 672-73 (9th
Cir. 1998), as amended on denial of reh’g (Mar. 20, 1998) (same).
        49 The Piper airplane Burns piloted does not even have a lavatory onboard.

Government App’x 18 (testimony of FAA official).
        50 Carney, 471 U.S. at 392.
18                                                                           No. 19-4362

     II.        Capelli Waived His Challenge to the Admission of the
                Truth-Telling Content of the Cooperation Agreements

           Capelli also argues that the government engaged in improper
witness bolstering when, as part of its direct case, it elicited testimony
from cooperating witnesses about the truth-telling provisions of their
cooperation agreements. But at trial Capelli agreed to the admission
into evidence of the cooperation agreements and did not object to the
prosecutor’s questions he now challenges, or otherwise preserve his
present objections. The government responds that Capelli has waived
his challenge on appeal. We agree.

           Federal Rule of Criminal Procedure 52(b) gives courts
“discretion to correct errors that were forfeited” by mistake or
oversight. 51 Evidentiary challenges of this nature are reviewed for
plain error. 52 But “no such discretion applies when there has been
true waiver,” which is when a party has intentionally relinquished or
abandoned a known right. 53 When “a party raises no objection to a
purported error” for tactical reasons, such inaction “constitutes a true
waiver.” 54 Because waiver “negate[s] even plain error review,” 55 we
must ensure that the record supports the “critical determination” that




           United States v. Williams, 930 F.3d 44, 64 (2d Cir. 2019), cert. denied sub nom.
           51

Williams v. United States, 141 S. Ct. 2816 (2021) (internal quotation marks and
emphasis omitted).
        52 See, e.g., United States v. Certified Env’t Servs., Inc., 753 F.3d 72, 96 (2d Cir.

2014) (internal emphasis omitted).
        53United States v. Spruill, 808 F.3d 585, 596-97 (2d Cir. 2015).

        54 United States v. Quinones, 511 F.3d 289, 321 (2d Cir. 2007) (internal

quotation marks omitted).
        55 Id. (internal quotation omitted).
19                                                                    No. 19-4362

the defendant “acted intentionally in pursuing, or not pursuing, a
particular course of action.” 56

      On direct examination, the government may ask its witness
about the existence of a cooperation agreement to “preclude any
inference of concealment by the government.” 57 Generally, however,
the government may not introduce the agreement into evidence until
the defense has challenged the witness’s credibility on cross
examination, lest the government run afoul of Federal Rule of
Evidence 608(a)’s prohibition on impermissible bolstering. 58 Here the
agreements were received into evidence during the government’s
direct examination, but under the circumstances it was permissible.
The record shows that Capelli, through his counsel, affirmatively
agreed to their introduction and, in so doing, intentionally waived
this claim. Prior to the admission of the agreements, defense counsel
and the government discussed, off the record, the matter of admitting
them. Thus, when the government moved to introduce the first
cooperation agreement during direct examination, the two lawyers
had the following exchange:

      GOV’T: I had spoken to counsel about this. We can move in
      Government’s Exhibit 35 [the cooperation agreement]. Is
      that okay?

      DEFENSE: Can we have a second?                      Oh, yeah.      No
      objection. 59

In response to the government’s request to admit the second
cooperation agreement when its second witness testified on direct

      56 Spruill, 808 F.3d at 597.
      57 United States v. Fernandez, 829 F.2d 363, 365 (2d Cir. 1987) (per curiam).
      58 United States v. Borello, 766 F.2d 46, 56 (2d Cir. 1985).

      59 Government App’x 101 (emphasis added).
20                                                          No. 19-4362

and to the prosecutor’s statement that “I don’t think there’s any
objection,” defense counsel again confirmed, “No objection.” 60

        This case thus differs from those appeals in which a defendant,
perhaps through inadvertence, fails to challenge the government’s
offer of the agreements or related testimony on direct examination.
Here, the parties’ prior discussions to admit the cooperation
agreements together with defense counsel’s affirmative agreement at
trial plainly demonstrate that Capelli’s counsel made a considered
decision not to object. While we do not require an “identifiable tactical
benefit” to find waiver, we readily observe such a benefit here and it
is probative of defendant’s intentional relinquishment of a right. 61
Defense counsel’s decision not to object to the government’s
subsequent questions posed to the witnesses about their cooperating
status offered a significant tactical benefit. On cross examination,
defense counsel used the cooperation agreements to probe any biases
that the government’s witnesses might harbor, including that their
testimony was given in exchange for the possibility of leniency at
sentencing. Defense counsel stressed those possible biases in his
summation. Capelli’s lack of objection was thus not a forfeiture
subject to plain error review, but a strategic choice that forecloses our
review.



     III.     Capelli Did Not Receive Ineffective Assistance of Counsel

        Finally, Capelli contends that his trial counsel provided
ineffective representation when counsel failed to seek a sentencing
reduction for acceptance of responsibility. Our general approach is to

        60   Government App’x 142.
        61   Spruill, 808 F.3d at 599.
21                                                                      No. 19-4362

decline to review ineffective assistance claims on direct review
without prejudice to a defendant later raising them collaterally under
28 U.S.C. § 2255. 62 This permits district courts to develop a factual
record and to hear from the allegedly ineffective attorney. 63 But we
may decide these claims on direct appeal when “the factual record is
fully developed and resolution of the Sixth Amendment claim on
direct appeal is ‘beyond any doubt’ or ‘in the interest of justice.’” 64
That is the case here.

       To prevail on an ineffective assistance of counsel claim, “the
defendant must show that counsel’s performance was deficient” and
that this “deficient performance prejudiced the defense.” 65                      The
defendant bears a heavy burden. 66 Counsel’s performance is deficient
only when a defendant can show errors that are so serious that his
attorney effectively did not function as constitutionally guaranteed
“counsel.” 67     To establish prejudice, the defendant must show a
“reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” 68 If the
reviewing court finds that the defendant did not suffer prejudice, it
need not address whether counsel’s performance was deficient. 69




       62  See Massaro v. United States, 538 U.S. 500, 504-05 (2003).
       63  United States v. Khedr, 343 F.3d 96, 100 (2d Cir. 2003).
        64 United States v. Gaskin, 364 F.3d 438, 468 (2d Cir. 2004) (citing Khedr, 343

F.3d at 100).
        65 Strickland v. Washington, 466 U.S. 668, 687 (1984).

        66 Gaskin, 364 F.3d at 468.

        67 Strickland, 466 U.S. at 687.

        68 Id. at 694.

        69 Id. at 697.
22                                                           No. 19-4362

      Capelli faults his counsel for not arguing that the district court
should reduce his total offense level under the Sentencing Guidelines
to reflect an acceptance of responsibility. Capelli claims that, despite
proceeding to trial on all counts, he accepted responsibility for
possessing 100 kilograms of marijuana, for which he should have
received credit at sentencing. He points to his counsel’s opening
statement and closing argument at trial in support of this claim. Both
times, defense counsel told the jury that they would find “sufficient
evidence to convict Bobby Capelli of Count Two.” 70

      Section 3E1.1 of the Federal Sentencing Guidelines provides
that the sentencing court may adjust a defendant’s offense level
downward by two levels when a defendant “clearly demonstrates
acceptance of responsibility for his offense.” 71 An additional one level
reduction is available for a defendant who both accepts responsibility
and also assists the government in the investigation or prosecution of
his own misconduct. 72 In Capelli’ s case, a total offense level of 35 and
Criminal History Category of I resulted in a Guidelines range of 168-
210 months. A two-level downward adjustment of the offense level
would have yielded a range of 135-168 months.               Capelli was
sentenced to 95 months.

      Application Note 2 to Section 3E1.1 clarifies, however, that the
adjustment is “not intended to apply to a defendant who puts the
government to its burden of proof at trial by denying the essential
factual elements of guilt, is convicted, and only then admits guilt and


      70 Capelli App’x 167, 180.
      71 U.S.S.G. § 3E1.1(a).
      72 U.S.S.G. § 3E1.1 cmt. n.6.
23                                                             No. 19-4362

expresses remorse.” 73 A defendant who proceeds to trial and is
convicted is not per se ineligible for this sentencing reduction. But
that would be the “rare” situation, such as when a defendant
challenges    a   statute’s     applicability   to   his   conduct   or    its
constitutionality and thus preserves issues that are unrelated to
factual guilt. In those cases, a defendant’s “pre-trial statements and
conduct” inform whether he has accepted responsibility. 74

      Among the considerations relevant to determining whether a
defendant is entitled to a two-level reduction is whether the
defendant “truthfully admit[s] the conduct comprising the offense(s)
of conviction.” 75 Capelli, who went to trial on all counts in the
indictment, admitted to only some of the conduct for which he was
convicted. Despite counsel’s acknowledgment of the strength of the
government’s evidence on the substantive drug trafficking offense
(Count Two), the government was still required to offer evidence on
that count and to fully prove the related drug conspiracy count
(Count One). 76 Capelli’s conviction for a lesser-included offense on
Count One based on the finding that the conspiracy did not involve
more than 1,000 kilograms does not change our analysis.                   The
government was still required to prove Capelli was involved in a
drug trafficking conspiracy.

      Moreover, based on Capelli’s admissions, his is not one of the
“rare” cases in which a defendant has clearly demonstrated full
acceptance of responsibility despite proceeding to trial.            Capelli

      73 U.S.S.G. § 3E1.1 cmt. n.2.
      74 Id.
      75 U.S.S.G. § 3E1.1 cmt. n.1(A).

      76 Government App’x 10.
24                                                                    No. 19-4362

concedes that his reason for proceeding to trial does not fall within
the exceptions outlined in Application Note 2: in his reply brief he
states that he “went to trial to contest factual issues,” namely the
amount of marijuana that was seized for purposes of Counts One and
Two. 77 Notwithstanding counsel’s admissions to the jury, “[n]othing
in the record indicates that [Capelli] had any purpose in going to trial
other than to deny his factual guilt.” 78

      The record is also devoid of anything suggesting that Capelli
had demonstrated acceptance of responsibility pre-trial. He concedes
that his counsel’s opening statement at trial is the first instance in
which he admitted the strength of the government’s evidence on
Count Two. He claims that his failure to accept responsibility pre-
trial affects only his eligibility for the additional one-level reduction
for assisting the government’s investigation. 79 Not so. Timeliness is
also a relevant consideration in determining whether the defendant
qualifies for the two-level reduction. 80

      Based on Capelli’s pre-trial conduct and his concessions to this
court, we decline to find that that he “clearly” accepted responsibility
in this case. Because Capelli was not entitled to an acceptance of
responsibility reduction in his offense level, he was not prejudiced by
his counsel’s failure to request one.




      77 Capelli Reply Br. at 10.
      78 United States v. Castano, 999 F.2d 615, 617 (2d Cir. 1993) (per curiam).
      79 Capelli Reply Br. at 10; U.S.S.G. § 3E1.1 cmt. n.6.

      80 U.S.S.G. § 3E1.1 cmt. n.1(H).
25                                              No. 19-4362

                            CONCLUSION

      For the foregoing reasons, we AFFIRM the judgment of
conviction and sentence in all respects.